Title: From Alexander Hamilton to William P. Van Ness, 23 June 1804
From: Hamilton, Alexander
To: Van Ness, William P.



Grange [New York] June 23. 1804
Sir

I was in Town to day till half past one. I thank you for the delicacy which dictated your note to me. If it is indispensable the communication should be made before Monday Morning, I must receive it here. But I should think this cannot be important. On monday by Nine I shall be in Town at my house in Cæder Street No 52, where I should be glad to see you. An additional reason for preferring that is, that I am unwilling to occasion to you trouble.
With esteem I am Sir   Your Obed ser

A H
Wm. P. Van Ness Esq

